DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,617,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Schmidt on 02/18/2022. 
The application has been amended as follows: 
Claim 21 is canceled. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	there is no prior art alone or in combination that teaches a mesh cap for ameliorating outpouchings that includes the combination of recited limitations in claims 1 and 8. The art alone or in combination did not teach wherein a mesh disc, a distal opening and at least one attached extension arm, wherein the mesh disc further comprises a proximal face and a distal face, the proximal face being opposite of the distal face; and the proximal face and the distal face are substantially flat; wherein the mesh disc further comprises peripheral lips; wherein the mesh disc comprises a core having a diameter configured to be smaller than a dimension of an outpouching, wherein the mesh disc is secured in place by the at least one attached extension arm . The closest prior art of Becking et al. (U.S. Patent Publication No. 2011/0144669 A1) is not capable of disclosing the recited features alone or in combination because of its divergent face structure. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771